Citation Nr: 1410429	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a skin rash.  

5.  Entitlement to service connection for lumps on the body, to include as due to exposure to herbicides. 

6.  Entitlement to service connection for arthritis.  

7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.  Among other decorations, he was awarded the Combat Infantry Badge (CIB) and the Vietnam Service Medal (VSM) for his service.  See DD Form 214.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction was later transferred to the St. Petersburg, Florida RO.

In a June 2010 Supplemental Statement of the Case (SSOC), the RO reopened the claim of entitlement to service connection for hepatitis and denied it on a de novo basis.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board notes that claims of entitlement to service connection for malaria and coronary artery disease have been certified as being on appeal.  However, in November 2009 and March 2011 rating decisions, respectively, these claims were granted.  Thus, they are not on appeal.  

The issues of entitlement to service connection for hepatitis, hypertension, to include as secondary to PTSD, a skin rash, lumps on the body, to include as due to exposure to herbicides, and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2004 rating decision, the RO last denied the Veteran's application to reopen his claim for service connection of hepatitis.

2.  Evidence received since the final February 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection of hepatitis and raises a reasonable possibility of substantiating the claim.

3.  The evidence is in equipoise as to whether the Veteran has tinnitus that is causally related to service.


CONCLUSIONS OF LAW

1.  The RO's February 2004 denial of the claim for service connection of a hepatitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received since the February 2004 denial, and the claim of entitlement to service connection for hepatitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving doubt in favor of the Veteran, service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis and entitlement to service connection for tinnitus, considering the favorable outcome detailed below, VA's fulfillment of its duties under the VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006) need not be addressed at this time.

New and Material Evidence, Hepatitis

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992) . In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

The Veteran's claim for service connection for hepatitis was last denied in a February 2004 rating decision on the grounds that new and material evidence had not been received showing that hepatitis, or any residuals thereof, was assessed.  The Veteran was notified of the decision and of his appellate rights during that same month but did not appeal.  In addition, no additional evidence was received or submitted during the appeal period.  Accordingly, the decision is final.  38 C.F.R. §§ 3.156(a), 20.1103.

At the time of the February 2004 rating decision, the evidence of record consisted of the Veteran's service treatment records, his claim, and VA reports of examination dated in September and December 1971.  The RO denied the claims on the grounds noted above.

New and material evidence has been received.  In particular, the Veteran submitted a June 2009 report of echogram (ultrasound) of the abdomen noting an enlarged liver.  This, in conjunction with the evidence previously of record, particularly the service treatment records noting viral hepatitis, relates to the unestablished current indication of a disability attributable to service.  As it is new and material, the claim is reopened.  The underlying claim is addressed herein below in the remand section.

Service Connection, Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records disclose no complaints regarding tinnitus.  Upon separation, examination of the ears and drums was normal and tinnitus was not assessed.  See April 1971 Report of Medical History.

A February 2006 primary care attending note documents the Veteran's first visit to the Wilkes-Barre VA Primary Care Clinic.  At this time, the Veteran reported bilateral tinnitus over the last 30 years and expressed that he was interested in an evaluation.  Tinnitus was apparently assessed around this time and subsequent VA records reflect this assessment. 

Of record is a March 2006 clinic note from the Geisinger Specialty Clinic.  The note documents a complaint of tinnitus for years, with denial of any other otologic symptoms.  The Veteran was not taking any medications that could be causing tinnitus and denied rhinologic complaints.  He had not had any ulcerations in the mouth and denied odynophagia, dysphagia and hoarseness.  Examination resulted in an assessment of subjective tinnitus.  

In a statement submitted in conjunction with his March 2006 claim, the Veteran noted that during his service in Vietnam he was continuously exposed to noise from gunfire, grenades, mines and helicopters.  He explained that he had experienced continuous ringing in his ears from service to present.  

Of record is a July 2006 VA audiometric VA examination report.  The report documents that the VA examiner reviewed the claims file and considered the Veterans subjective complaints of progressive tinnitus, with the onset thereof approximately 2 to 3 months following the start of his Vietnam service.  He then gave a positive history of significant military noise exposure for over 10 months under adverse conditions as a helicopter door gunner, and denied any significant recreational or occupational noise exposure.  Based upon the lack of complaints or assessment of tinnitus at discharge, the examiner found it less likely than not that tinnitus was related to service.  Subsequent VA records document tinnitus.

Resolution of the present claim largely depends upon the weight to be attached to the medical opinion of record versus the Veteran's lay reports of tinnitus, which he is competent to observe.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  VA examination has resulted in a negative etiological opinion, based primarily on the lack of in-service complaints.  However, the Veteran's observations indicate a history of tinnitus in and since service.  His combat service is consistent with exposure to acoustic trauma and in light of his competent lay observations and despite the negative VA opinion, the Board concludes that the evidence is at least in equipoise that tinnitus began and persisted since service.  Accordingly, the claim is granted.  Gilbert, supra. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis and the claim is reopened; to this extent only is the appeal granted.

Entitlement to service connection for tinnitus is granted.  


REMAND

Hepatitis

In furtherance of substantiating his claim for service connection of hepatitis, the Veteran was afforded a VA examination in February 2010.  Examination showed tenderness of the right quadrant and resulted in an assessment of fatty infiltration of the liver, less likely than not secondary to viral hepatitis noted in service.  The examiner explained that the Veteran's serologic studies were consistent with resolved hepatitis B, likely contracted in service.  The examiner noted further that the Veteran had been cured by evidence of negative hepatitis B surface antigen and a positive hepatitis B surface antibody.  The examiner ruled out hepatitis C and hepatitis A, as well. 

Further VA examination is necessary to decide the claim.  A review of the Veteran's VA records notes an assessment of hepatitis following this examination.  Specifically, these records include an April 2011 diagnosis of "Chronic Hepatitis B"; and June and November 2011 "active problem lists" that include "hepatitis."  It thus appears that the examination is inadequate.  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2 (2013), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

Hypertension

The Veteran is claiming entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  The Agency of Original Jurisdiction (AOJ) has not considered this theory, and the Veteran's complaints of increased blood pressure during periods of stress indicate that hypertension may be either caused or aggravated by service-connected PTSD.  Accordingly, the Board finds that a medical opinion is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Skin

The Veteran claims that he has a skin condition, as well as lumps on his body attributable to service and possibly herbicide exposure.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313(a) (2013).  He has offered a history of skin problems in and since service and he is competent to relate his observations regarding the skin.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

A March 2010 VA dermatology note documents assessments of xerosis, generalized, asteatotic eczema of the neck area, solar damage and intradermal nevus, symptomatic, mid back.  The note documents that the Veteran's xerosis with pruritus was "probably worsened by his diabetic status."  

The Veteran should be afforded a VA examination to address his claims for service connection of a skin condition and lumps on the body.  His competent lay history in conjunction with currently assessed disorders of the skin indicates that he may have a skin condition, to include lumps on the body, attributable to service.  McLendon, supra.  The March 2010 VA dermatology note also indicates that he has a skin condition chronically aggravated by service-connected type II diabetes mellitus.  38 C.F.R. § 3.310.

Arthritis

The Veteran claims that he has arthritis attributable to service.  A review of the Veteran's service treatment records discloses no complaints regarding the joints.  It also discloses no assessments of arthritis.  Upon clinical examination at separation, the Veteran's upper extremities, feet, lower extremities, spine and musculoskeletal system were normal.  See April 1971 Report of Medical Examination.  

A March 2006 VA note documents a history of multiple medical problems, including removal of a disc in the back 25 years prior.  Subsequent VA records document arthritis of the low back, cervical spine and knees, and hands, as well as polyarthralgia.  

Of record is a March 2006 Agent Orange Program note.  The note documents a history of degenerative disc disease since the late 1970s, left wrist pain since the early 1980s, right wrist pain since 1990 and left shoulder pain since the mid-1970s.  

Along with his claim, the Veteran submitted a statement relating a history of numerous jumps from helicopters in Vietnam carrying full gear.  He explained that during each of these jumps, he experienced pain upon contact with the ground, but tolerated the pain each time.  He also related that during monsoon season, he constantly slept and sat in pools of water for days at a time.  

Along with his statement, he attached medical records showing assessments of disabilities of the left shoulder, osteoarthritis of the thumbs, and arthritis of the low back.  He asserts these disabilities are attributable to service.  
An August 2008 VA neurosurgery note documents a history of prior L4 and L5 laminectomies in the 1970s and 1980s, and that the Veteran related that back pain started "shortly after Vietnam."  The note documents that the Veteran felt that this condition was related to jumping out of helicopter in service.  

The Veteran's lay history of joint pain in and since service, as well as the historical assessment of degenerative disc disease in the late 1970s, indicates that he may have arthritis attributable to service.  He has yet to be afforded a VA examination on this claim.  Upon remand, a VA examination and opinion should be obtained to address this claim.  McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of his claimed hypertension.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran incurred hypertension during service?

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected PTSD caused hypertension?
If it is determined that hypertension was not caused by his service-connected PTSD, the examiner should opine whether it is at least as likely as not that hypertension has been aggravated (that is, permanently worsened) by the service-connected PTSD beyond natural progression.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

2.  Schedule the Veteran for a VA dermatology examination by an appropriate medical professional for  the purpose of ascertaining the current nature and likely etiology of his claimed skin rash and lumps on the body, to include as due to exposure to herbicides.  The claims folder should be made available to the medical professional.  The examiner must review the claims files, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.
Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed skin condition had its clinical onset during service or is related to any in-service disease, event or injury, to include herbicide exposure.

Should the examiner find that, for any skin condition assessed, the disability was not incurred or otherwise related to service, the examiner is asked to address it is at least as likely as not that any such diagnosed skin disability has/have been aggravated (that is, permanently worsened) by the service-connected diabetes mellitus, type II, beyond natural progression.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any diagnosed arthritis, to include of the low back, cervical spine, knees, and hands, as well as polyarthralgia.

The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence, noting that the Veteran is a combat Veteran and that he claims his conditions are related to this service.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed arthritis, to include of the low back, cervical spine and knees, and hands, as well as polyarthralgia is/are attributable to service.

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disabilities reported by the Veteran, as well as the competent and credible lay testimony regarding the continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) that considers any evidence associated with the claims file since the last SSOC, and given the opportunity to respond thereto before this case is returned to the Board


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


